DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/19/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US Publication 2020/0053727) discloses in PCT/CN17/076849.
Regarding claim 1, 16, Zhang teaches a signal transmission apparatus, comprising:

 	a processor coupled to the memory and configured to execute the instructions to: (i.e. fig. 17 shows a network device comprising a processor, memory and transceiver for executing instructions for wireless communications; see paragraphs 153 - 155)
 	select a predetermined position of a time window for a synchronization signal (SS) block transmission from a plurality of predetermined positions of the time window; (i.e. figs 11 and 13 shows a network device determines an indication to a terminal device (UE) which included time domain position information including offset information including relative position information (starting position) of q position of time domain resources of an synchronization signal (SS) block group transmission (s210, s 310); see paragraphs 91, 92, 95, 97 - 100)
transmit an indication information indicating the predetermined position to a user equipment (UE) wherein, the predetermined position indicated SS block transmission period and a time length from a starting position of the SS block transmission period; (i.e. figs 11 and 13 shows a network device transmits the indication to a terminal device (UE) which included time domain position information including offset information including relative position information 

 	transmit the synchronization signal (SS) block to the user equipment (UE) within the time window of the predetermined position in an SS block transmission period. (i.e. figs. 10 and 12 shows a the synchronization signal blocks are transmitted at the predetermined positions within a transmission period where the terminal device (UE) detects a sync signal block by the indications; see paragraphs 86 - 89 , 95 - 97)
 	transmit the relevant information of the SS block to a neighboring cell, the relevant information comprising the predetermined position. (i.e. the indicated information may be transmitted to neighboring cells; see paragraphs 80, 109, 125, 146)
Regarding claim 13, Zhang teaches a signal transmission apparatus, comprising:
a memory that stores a plurality of instructions; and
 	a processor coupled to the memory and configured to execute the instructions to: (i.e. fig. 17 shows a network device comprising a processor, 
 	receive relevant information or a coordination request message transmitted by a network equipment of a serving cell, the relevant information comprising predetermined position of a time window transmitting an SS block; (i.e. figs 11 and 13 shows a network device transmits the indication to a terminal device (UE) which included time domain position information including offset information including relative position information (starting position) of q position of time domain resources of an synchronization signal (SS) block group transmission (s220, s 320); see paragraphs 91, 92, 95, 97 - 100)
and
 	adjust a position of a time window transmitting one or more SS blocks of an own cell to be identical to the predetermined position according to the relevant information. (i.e. the indicated information may be transmitted to neighboring cells; see paragraphs 80, 109, 125, 146)



Claim(s) 1 – 13, 15 - 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko et al. (US Publication 2020/0187159) disclosed in prov. 62/502543.
Regarding claim 1, Ko teaches a signal transmission apparatus, configured in a network device comprising:
a memory that stores a plurality of instructions; and
 	a processor coupled to the memory and configured to execute the instructions to: (i.e. fig. 60 shows a network device comprising a processor, memory and transceiver for executing instructions for wireless communications)
 	select a predetermined position of a time window for a synchronization signal (SS) block transmission from a plurality of predetermined positions of the time window; (i.e. method 2 of Ko discloses a network device determines an indication to a terminal device (UE) for a time domain position information of an synchronization signal (SS) block burst transmission; see paragraphs 212, 213 215 - 217)
	transmit an indication information indicating the predetermined position to a user equipment (UE) wherein, the predetermined position indicated SS block transmission period and a time length from a starting position of the SS block transmission period; (i.e. method 2 of Ko discloses a network device transmits an 
 	transmit a synchronization signal (SS) block to a user equipment (UE) within a time window of a predetermined position in an SS block transmission period; (i.e. Ko discloses a position for transmitting a SS block within an SS burst period may be indicated by the network device; see paragraphs 211, 212)
 	transmit the relevant information of the SS block to a neighboring cell, the relevant information comprising the predetermined position. (i.e. SS burst position information may be transmitted to neighboring cells)
Regarding claim 2, Ko teaches the apparatus according to claim 1, wherein there exists at least one common predetermined position among predetermined positions to which SS block transmission periods with different lengths correspond, or, when the number of frequency carriers relevant to measurement is one or more and each frequency carrier is able to support a predetermined number of SS block transmission periods, for SS block transmission periods with different lengths that are able to be supported by a frequency carrier, there exists at least one common predetermined position, or, for SS block transmission 
Regarding claim 3, Ko teaches the apparatus according to claim 1, wherein predetermined positions of SS block transmission periods with identical lengths are identical, or, when the number of frequency carriers relevant to measurement is one or more and each frequency carrier is able to support a predetermined number of SS block transmission periods, for an SS block transmission period of a frequency carrier, the predetermined positions of the SS block transmission period are identical. (i.e. fig. 16 shows the starting position of a SS block transmission with the same lengths may also be the same; see paragraphs 185 – 191, 204 - 205)
Regarding claim 4, Ko teaches the apparatus according to claim 1, wherein within the SS block transmission period, a 
Regarding claim 5, Ko teaches the apparatus according to claim 1, wherein the predetermined position is a former position or a latter position of each frame in the SS block transmission period. (i.e. fig. 6 shows the position for the SS block transmission with the block transmission period can be a former frame position; see paragraphs 185 - 189)
Regarding claim 6, Ko teaches the apparatus according to claim 5, wherein the predetermined position is a former position or a latter position of a starting frame in the SS block transmission period. . (i.e. fig. 6 shows the position for the SS block transmission with the block transmission period can be a former frame position; see paragraphs 185 - 189)
Regarding claim 7, Ko teaches the apparatus according to claim 1, wherein a length of the time window of the predetermined position is 5ms. (i.e. the length of the SS burst transmission may be 5ms; see paragraph 212)
Regarding claim 8, Ko teaches the apparatus according to claim 1, wherein the SS block transmission period is an SS burst set transmission period, or a time interval of a predetermined length. (i.e. the transmission period of the SS block is known as a SS burst transmission; see paragraph 212)
Regarding claim 9, Ko teaches the apparatus according to claim 1, wherein the processor is further configured to execute the instructions to: store a 
Regarding claim 10, Ko teaches the apparatus according to claim 1, wherein the processor is further configured to execute the instructions to: configure the predetermined position. (i.e. the SS block position and period may be determined by the network device which may notify the terminal where to detect synch signal; see paragraphs 216 – 218)
Regarding claim 11, Ko teaches the apparatus according to claim 10, wherein the processor is further configured to execute the instructions to: transmit relevant information of the SS block to a neighboring cell, the relevant information comprising the predetermined position; or, the processor is further configured to execute the instructions to: transmit an SS block coordination request message to a neighboring cell, the coordination request message comprising the predetermined position; and receive a coordination acknowledgement message fed back by the neighboring cell. (i.e. the network device may coordinate with a neighboring cell to determine the resources for which to transmit a SS block to the terminal device; see paragraphs 222 - 224)
Regarding claim 12, Ko teaches the apparatus according to claim 10, wherein the processor is further configured to execute the instructions to: notify the UE of the configured predetermined position. (i.e. the SS block position and period may be determined by the network device which may notify the terminal where to detect synch signal; see paragraphs 216 – 218)
Regarding claim 16, Ko teaches a signal detection apparatus, comprising:
 	a memory that stores a plurality of instructions; and
 	a processor coupled to the memory and configured to execute the instructions to: (i.e. fig. 60 shows a network device comprising a processor, memory and transceiver for executing instructions for wireless communications)
 	detect a synchronization signal (SS) block within a time window of a predetermined position in an SS block transmission period. (i.e. Ko discloses a position for transmitting a SS block within an SS burst period may be indicated by the network device; see paragraphs 211, 212)
Regarding claim 17, Ko teaches the apparatus according to claim 16, wherein there exists at least one common predetermined position among predetermined positions to which SS block transmission periods with different lengths correspond, or, when the number of frequency carriers relevant to measurement is one or more and each frequency carrier is able to support a 
Regarding claim 18, Ko teaches the apparatus according to claim 16, wherein predetermined positions of SS block transmission periods with identical lengths are identical, or, when the number of frequency carriers relevant to measurement is one or more and each frequency carrier is able to support a predetermined number of SS block transmission periods, for an SS block transmission period of a frequency carrier, the predetermined positions of the SS block transmission period are identical. (i.e. fig. 16 shows the starting position of a SS block transmission with the same lengths may also be the same; see paragraphs 185 – 191, 204 - 205)
Regarding claim 19, Ko teaches the apparatus according to claim 16, wherein within the SS block transmission period, a starting position of the 
Regarding claim 20, Ko teaches the apparatus according to claim 16, wherein the predetermined position is a former position or a latter position of each frame in the SS block transmission period. (i.e. fig. 6 shows the position for the SS block transmission with the block transmission period can be a former frame position; see paragraphs 185 - 189)
Regarding claim 21, Ko teaches the apparatus according to claim 20, wherein the predetermined position is a former position or a latter position of a starting frame in the SS block transmission period. . (i.e. fig. 6 shows the position for the SS block transmission with the block transmission period can be a former frame position; see paragraphs 185 - 189)
Regarding claim 22, Ko teaches the apparatus according to claim 16, wherein a length of the time window of the predetermined position is 5ms. (i.e. the length of the SS burst transmission may be 5ms; see paragraph 212)
Regarding claim 23, Ko teaches the apparatus according to claim 16, wherein the SS block transmission period is SS burst set transmission period, or 
Regarding claim 24, Ko teaches the apparatus according to claim 16, wherein the processor is further configured to execute the instructions to:
store a predetermined SS block transmission period and corresponding a predetermined position thereof. (i.e. the SS block position and period may be determined by the network device which comprises a processor, memory and transceiver; see paragraphs 216 – 218, 544 - 546)
Regarding claim 25, Ko teaches the apparatus according to claim 16, wherein the processor is further configured to execute the instructions to:
receive configuration information transmitted by a network equipment, the configuration information comprising the predetermined position. (i.e. the SS block position and period may be determined by the network device which may notify the terminal where to detect synch signal; see paragraphs 216 – 218)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
October 26, 2021Primary Examiner, Art Unit 2471